                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS


Charles Sheffield, et al.

v.                                               Case Number: 3:21−cv−00122

George P. Bush, et al.




                                 Notice of Setting

A proceeding has been set in this case as set forth below.

BEFORE:
Judge Jeffrey V Brown
LOCATION:
Sixth Floor Courtroom Galveston
United States Post Office and Courthouse
601 Rosenberg Street
Galveston, TX 77550


DATE: 10/20/2021
TIME: 01:30 PM
TYPE OF PROCEEDING: Motion Hearing

RE: Motion for Preliminary Injunction − #16
Motion to Dismiss − #19


Date: August 10, 2021                                        Nathan Ochsner, Clerk
